Filed 7/22/16 P. v. Karim CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




THE PEOPLE,                                                                   B269612

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. YA044780)
          v.

SHONTA JOWARN KARIM,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Scott T. Millington, Judge. Affirmed.
          Lisa M. Sciandra, under appointment by the Court of Appeal, for Defendant
and Appellant.
          No appearance for Plaintiff and Respondent.

                                             ______________________________
       Shonta Jowarn Karim appeals from the order denying his petition to recall his
                                                       1
sentence under Proposition 47. (Pen. Code, § 1170.18.) His appointed counsel filed a
no-issue brief under People v. Wende (1979) 25 Cal.3d 436. We notified appellant of his
right to respond, but received no response.
       Appellant is serving a 35-year-to-life sentence for two counts of attempted second-
degree robbery (§§ 664, 211) and one count of possession of a firearm by a felon (former
§ 12021, now § 29800). None of these sections is listed in section 1170.18, subdivision
(a), which makes misdemeanor resentencing available to “[a] person currently serving a
sentence for a conviction” under “[s]ections 11350, 11357, or 11377 of the Health and
Safety Code, or [s]ection 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code.”
       Having reviewed the record on appeal, we find no arguable issues. (People v.
Kelly (2006) 40 Cal.4th 106.)
                                     DISPOSITION
       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                       EPSTEIN, P. J.


We concur:




WILLHITE, J.                                           COLLINS, J.




1
       Undesignated statutory references are to the Penal Code.
                                              2